J-S40036-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 TOMMY GLOVER                             :
                                          :
                     Appellant            :   No. 193 WDA 2019

           Appeal from the PCRA Order Entered January 9, 2019
   In the Court of Common Pleas of Allegheny County Criminal Division at
                     No(s): CP-02-CR-0008590-2015


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                      FILED AUGUST 08, 2019

      Tommy Glover (Glover) appeals from an order entered on January 9,

2018, in the Court of Common Pleas of Allegheny County dismissing his

petition filed pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§

9541–9546.      Because the PCRA Court denied Glover his right to appellate

counsel, we remand the matter to the trial court so that appellate counsel may

be appointed.

      The pertinent procedural history is gleaned from the certified record.

On October 16, 2015, Glover pled guilty to several drug-related charges. He

was then sentenced to a prison term of 18 to 36 months, followed by three

years of probation. Glover did not file any post-sentence motions and did not

appeal.




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40036-19


       On September 18, 2018, Glover filed a pro se “Petition for Writ of

Mandamus and/or Extraordinary Relief” seeking to vacate his plea.            The

Commonwealth argued that the petition was untimely and without merit, but

moved the PCRA Court to appoint Glover counsel, as it was in substance his

first petition for PCRA relief at the above-captioned docket number.         See

Commonwealth’s        Motion    for   Appointment   of Counsel, at   1-2   (citing

Pa.R.Crim.P. 904(c)). The PCRA Court granted the Commonwealth’s motion,

treated Glover’s petition as his first request for PCRA relief and appointed

Glover counsel. See PCRA Court Order, 10/10/2018, at 1.

       Glover’s appointed counsel then filed an amended PCRA petition on

November 9, 2018, alleging that he was serving an illegal sentence because

the Pennsylvania Department of Corrections had miscalculated the date the

prison term had commenced. The amended petition included the claim that

the incorrect calculation caused the petition’s untimeliness, satisfying an

exception to the PCRA’s time-bar provisions.1

       The Commonwealth opposed Glover’s amended PCRA petition on two

grounds. First, the Commonwealth argued that Glover’s petition was untimely



____________________________________________


1 Glover’s judgment of sentence became final on November 16, 2015, at the
expiration of the 30-day period for seeking review. See 42 Pa.C.S. §
9545(b)(3)(judgment of sentence becomes final at the conclusion of direct
review or the expiration of the time for seeking the review). He had a year
from that date to file a PCRA petition (November 16, 2016) so his petition filed
on September 18, 2018, was facially untimely. See id. at § 9545(b)(1).


                                           -2-
J-S40036-19


because he filed it over two years after the date his judgment of sentence

became final. See Answer, 12/4/2018, at 3-4. Second, the Commonwealth

contended that Glover had only disputed the calculation of his sentence, not

its legality, making the claim non-cognizable under the PCRA because it was

not part of his sentence and the Commonwealth Court has exclusive

jurisdiction over the Department of Corrections’ sentence calculations. Id.

       On January 9, 2019, the PCRA Court summarily dismissed the amended

petition, ruling that “to the extent it raises claims cognizable under the PCRA,

it is untimely filed without an applicable exception.”      Trial Court Order,

1/9/2019, at 1. However, the PCRA Court indicated in the order that Glover

would not be entitled to counsel at the appellate stage, ruling that he could

only seek review “either pro se or through privately retained counsel.” Id.2

       On January 31, 2019, Glover filed a pro se notice of appeal. Although

the PCRA Court had ordered him to file a concise statement of errors pursuant

to Pa.R.A.P. 1925(b), Glover failed to do so. The PCRA Court submitted a Rule

1925(a) Opinion recommending that all issues on appeal should be considered

waived due to Glover’s failure to comply with Rule 1925(b).



____________________________________________


2  Glover has asserted the same sentence miscalculation claim in the
Commonwealth Court, at docket number 791 MD 2018, but his petition was
dismissed on June 12, 2019, due to his failure to perfect service on the
respondents.




                                           -3-
J-S40036-19


       In lieu of an appellate brief, Glover has filed miscellaneous documents

which pertain to his case. He did not present any issues for this Court to

consider on appeal or otherwise suggest a basis for relief. The Commonwealth

now argues that Glover’s appeal must be quashed due to Glover’s failure to

adhere to the rules of appellate procedure.3

       Although the Commonwealth correctly notes many deficiencies in

Glover’s pro se efforts, they are not fatal to his appeal due to the erroneous

deprivation of PCRA counsel at the appellate stage.4       Pennsylvania Rule of

Criminal Procedure 904 provides, in pertinent part:

       Rule 904. Entry of Appearance and Appointment of
       Counsel; In Forma Pauperis

                                          ***

       (C) Except as provided in paragraph (H), when an unrepresented
       defendant satisfies the judge that the defendant is unable to afford
____________________________________________


3   Appellate courts demand compliance with the procedural rules.
Commonwealth v. Tchirkow, 160 A.3d 798, 804 (Pa. Super. 2017). The
appellant must “establish both the purported errors and any entitlement to
relief therefrom.” Commonwealth v. Love, 896 A.2d 1276, 1287 (Pa. Super.
2006). When an appellant fails to comply with the procedural rules to the
extent that issues are not cogently raised, the appeal is subject to dismissal.
See Tchirkow, 160 A.3d at 804. In this case, Glover failed to adhere to
almost every procedural rule governing the presentation of issues asserted on
appeal. See Pa.R.A.P. 2111-2119.

4 The parties have not mentioned the PCRA Court’s denial of appellate counsel,
but it is an issue that must be raised by the court sua sponte. See
Commonwealth v. Stossel, 17 A.3d 1286, 1290 (Pa. Super. 2011) (“Thus,
we hold that where an indigent, first-time PCRA petitioner was denied his right
to counsel – or failed to properly waive that right – this Court is required to
raise this error sua sponte and remand for the PCRA Court to correct that
mistake.”).

                                           -4-
J-S40036-19


      or otherwise procure counsel, the judge shall appoint counsel to
      represent the defendant on the defendant’s first petition for post-
      conviction collateral relief.

                                     ***

      (F) When counsel is appointed,

                                     ***

           (2) the appointment of counsel shall be effective
      throughout the post-conviction collateral proceedings,
      including any appeal from disposition of the petition for
      post-conviction collateral relief.

Pa.R.Crim.P. 904(C), (F)(2) (emphasis added).

      In accordance with those rules of criminal procedure, defendants have

the right to counsel for purposes of litigating a first PCRA petition through the

entire appellate process. See generally Commonwealth v. Williams, 167

A.3d 1, 4–5 (Pa. Super. 2017); Commonwealth v. Robinson, 970 A.2d 455,

457–59 (Pa. Super. 2009).

      As noted above, the PCRA Court and the Commonwealth agreed that

Glover was an indigent, first-time PCRA petitioner at the docket number, CP-

02-CR-0008590-2015. Glover was appointed PCRA counsel and an amended

PCRA petition was then submitted on his behalf.         The PCRA petition was

dismissed on untimeliness grounds pursuant to the PCRA’s time-bar

provisions.

      However, the PCRA Court denied Glover the benefit of appointed counsel

for the purposes of appeal and ruled that he would instead have to retain a

private attorney or proceed pro se. See Trial Court Order, 1/9/2019, at 1.

                                      -5-
J-S40036-19


The appointment of counsel should have remained constant throughout the

appellate proceedings, and nothing in the record suggests that Glover waived

that right.   Thus, the authorities above compel us to remedy the error by

vacating the order dismissing the amended petition and remanding the case

to the PCRA Court so that appellate counsel may be appointed.             See

Commonwealth v. Kenney, 732 A.2d 1161 (Pa. 1999) (where indigent

petitioner’s right to appointment of counsel in prosecuting first PCRA petition

has been denied, petitioner is entitled to remand for appointment of counsel

to afford the benefit of counsel at each stage of post-conviction proceedings);

see also Commonwealth v. Stossel, 17 A.3d 1286, 1290 (Pa. Super. 2011)

(same).

      Order vacated.      Case remanded with instructions.         Jurisdiction

relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/8/2019




                                     -6-